                   Case 1:19-cv-03377-LAP Document 125 Filed 05/29/20 Page 1 of 3



                                                                                          Howard M. Cooper
                                                                                          E-mail: hcooper@toddweld.com


                                                                May 29, 2020
   VIA ECF
   Honorable Loretta A. Preska
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, NY 10007-1312

            Re:     Giuffre v. Dershowitz
                    Case No.: 19-cv-03377-LAP

   Dear Judge Preska:

           I write pursuant to Local Civil Rule 37.2 and Rule 2.A of Your Honor’s Individual Practices.
   Professor Alan Dershowitz (“Professor Dershowitz” or “Dershowitz”) respectfully requests a pre-motion
   conference with respect to a Rule 45 subpoena he served on the law firm of Boies Schiller Flexner LLP
   (“BSF”) on December 5, 2019. The subpoena requests relevant and material documents relating directly
   to the claims and defenses in this case including, without limitation, the alleged defamatory statements
   Professor Dershowitz made concerning the conspiracy between Plaintiff and BSF to use the example
   they made of him by falsely and publicly accusing him of sexual wrongdoing in an effort to extort other
   individuals. Your Honor will recall that you dealt with the ramifications of Plaintiff’s decision to include
   such allegations in her Complaint in disqualifying BSF from acting as her counsel in this case. BSF has
   objected to the subpoena in its entirety. It refuses to produce a single document, save for its engagement
   letters with Plaintiff (which it has not yet produced). BSF refuses to produce non-privileged
   communications with third parties whom they engaged on Plaintiff’s behalf. BSF refuses to produce
   privileged documents which Professor Dershowitz seeks pursuant to the crime or fraud exception to the
   privilege, which are central to his defense that what he said publicly was true. BSF is unwilling even to
   provide a privilege log of the subject communications. Professor Dershowitz therefore intends to move
   to compel BSF to comply with his subpoena and submits this letter seeking permission to do so.

       I.         Background
           On April 16, 2019, Plaintiff, through her then-counsel at BSF, filed a Complaint alleging,
   among other things, that Dershowitz defamed her by saying that she committed perjury and that she and
   her attorneys at BSF had “hatched a scheme to falsely accuse Dershowitz of sex trafficking as part of a
   criminal attempt to extort a settlement from another party[,]” namely, Leslie Wexner. (ECF No. 1 at
   ¶ 14). On April 15, 2020, Plaintiff amended her Complaint to add claims for sexual battery and a
   violation of the Wiretap Act based on Dershowitz’s alleged recording of a meeting with her attorney,
   David Boies (“Boies”), a founding partner of BSF. (ECF No. 117). Dershowitz asserted counterclaims
   for defamation and intentional infliction of emotional distress, based on Plaintiff’s abuse of the judicial
   process and publication of statements to the media, including through her attorneys at BSF, for the
   purposes of disseminating malicious lies about him. (ECF No. 118).

         Based on many of the same statements by Dershowitz which form the basis for Plaintiff’s
   Complaint in this action, Boies himself has filed a complaint for defamation against Dershowitz in New
   York State Supreme Court placing at issue many of the same alleged defamatory statements. See


Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 125 Filed 05/29/20 Page 2 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          May 29, 2020
                                                                                          Page 2 of 3



   Exhibit 1. Presumably, Boies filed his action with Plaintiff’s permission. Dershowitz has asserted
   counterclaims in that action which are substantially similar to his counterclaims here. See Exhibit 2.

       II.      The Subpoena to BSF
          On December 5, 2019, Dershowitz served a Rule 45 subpoena for documents on BSF. See
   Exhibit 3. The subpoena had twelve requests, generally categorized as follows: Requests 1 & 2 seek
   communications between Giuffre and her BSF attorneys concerning Dershowitz and/or Leslie Wexner
   (“Wexner”); Request 3 seeks communications between BSF and Wexner or his attorneys or other
   representatives; Requests 4-5 seek communications between BSF and the media concerning Plaintiff
   and/or Dershowitz; Requests 6-9 seek documents concerning BSF’s interactions with an individual
   known as “Patrick Kessler,” from whom Boies attempted to purchase alleged secret video recordings
   from Jeffrey Epstein’s properties; Requests 10-11 seek communications between BSF and certain
   individuals associated with Epstein, or their attorneys or other representatives, against whom Plaintiff
   has made allegations of sexual abuse, as well as any related settlement agreements; and Request 12
   seeks Engagement letters between BSF and Plaintiff.

           Requests 1-3 and 10-11 relate to Dershowitz’s “central” statement that Plaintiff alleges defamed
   her – that she conspired with her lawyers to falsely accuse Dershowitz in an effort to force settlements
   from Wexner and other wealthy individuals whom Plaintiff has accused of sexual abuse. (See ECF No.
   1 at ¶ 14). Requests 6-9 are also relevant to Dershowitz’s defense on the “extortion” claim. They
   concern reporting by the New York Times that Boies (with Attorney Stanley Pottinger) attempted to
   purchase sex-related video recordings made at Epstein’s properties which falsely featured Dershowitz
   and other prominent men engaged in sex with young women and intended to “offer” at least some of
   those men their services in exchange for a fee.1 Finally, Requests 4-5 directly relate to Dershowitz’s
   counterclaim alleging that Plaintiff, through her attorneys, has defamed Dershowitz to the media.

           With the exception of Requests 1 & 2, the requests largely seek information which is not
   protected from disclosure by any claim of privilege or work product protection. Nonetheless, BSF has
   refused to produce a single document, with the exception of its engagement letters with Plaintiff,
   claiming that all the requests are unduly burdensome or seek privileged information.

       III.   BSF’s Objections
              a. Burden
          BSF served objections on January 10, 2020. The parties then engaged in a meet and confer. See
   Exhibits 4 and 5. BSF objects that the requests are unduly burdensome and the search terms Dershowitz
   proposes will generate an unreasonably large number of hits. Dershowitz is willing to work with BSF
   on search terms and protocols to make the collection as efficient as possible, while still capturing all
   discoverable materials. However, BSF possesses the information needed to narrow the search results.
   For example, BSF knows the identities (and email addresses) of members of the media it corresponded

   1
     It was reported that Boies and Pottinger planned to use the videos either on behalf of existing clients to
   force monetary settlements of time-barred claims, or to induce those featured on the videos to engage
   them as legal counsel to assure that the videos would be kept private, in a form of “catch and kill”
   scheme. Jeffrey Epstein, Blackmail, and a Lucrative ‘Hot List,’ N.Y. Times, (Nov. 30, 2019), available
   at: https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html
Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                  Case 1:19-cv-03377-LAP Document 125 Filed 05/29/20 Page 3 of 3


                                                                                          Hon. Loretta A. Preska
                                                                                          May 29, 2020
                                                                                          Page 3 of 3



   with regarding Dershowitz. BSF’s obligation includes interviewing relevant custodians and determining
   search terms and parameters based on those custodians’ knowledge of relevant events. It refuses to do
   so. BSF’s burden objection is substantially undermined by Boies’ own lawsuit against Dershowitz which
   places at issue the same allegations and will necessitate the collection, review and production of the
   same documents in that case.

               b. Privilege
           As noted, Request Nos. 1 and 2 call for attorney-client communications between Plaintiff and
   BSF concerning Dershowitz and Wexner, respectively. These communications are within the crime or
   fraud exception to the attorney-client privilege. In the alternative, Plaintiff waived the privilege when
   she put these communications at issue in her Complaint in this action. First, if Plaintiff agreed with her
   lawyers to falsely accuse Dershowitz in pleadings filed in Jane Doe #1 & Jane Doe #2 v. United States,
   No. 08-80736-CIV-Marra (S.D. Fla.) (“CVRA Action”), the crime-fraud exception will negate any
   privilege on that subject. See, e.g., United States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997). The
   exception would apply even if, arguendo, Plaintiff’s lawyers were not complicit in this scheme. See,
   e.g., Chevron Corp. v. Salazar, 275 F.R.D. 437, 452 (S.D.N.Y. 2011). In order to obtain an in camera
   review by the Court of the subpoenaed privileged materials, a defendant need only supply “a factual
   basis adequate to support a good faith belief by a reasonable person . . . that in camera review of the
   materials may reveal evidence to establish the claim that the crime-fraud exception applies.” United
   States v. Zolin, 491 U.S. 554, 572 (1989). Dershowitz will be able to demonstrate more than a good
   faith basis for his request. Indeed, Plaintiff will not be able to dispute that shortly after she accused
   Dershowitz falsely and initiated a media frenzy, she instructed her lawyers to contact Wexner’s lawyers.
   Further, the pleadings already before the Court establish beyond dispute the falsity of her allegation
   against Dershowitz. This includes, for example, emails Plaintiff exchanged with a publicist, Sharon
   Churcher, which memorialize that Plaintiff never made any allegation against Dershowitz until it was
   suggested she do so in order to garner publicity for her upcoming book even though there was no
   evidence Dershowitz had done anything wrong and Plaintiff’s admission to her friend that she only
   accused Dershowitz after her lawyers “pressured” her to do so.

           Separately, Plaintiff has also waived any privilege by putting her communications with BSF at
   issue in this lawsuit. See, e.g., United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir.1991) (“[T]he
   privilege may implicitly be waived when defendant asserts a claim that in fairness requires examination
   of protected communications.”). As Your Honor has found in disqualifying BSF from representing
   Plaintiff, by her Complaint, Plaintiff “made the truth of these statements, including the actions and
   motivations of at least one of [BSF’s] attorneys, a necessary—indeed essential—part of the Complaint.”
   (ECF No. 67 at 33).

           Professor Dershowitz respectfully requests that the Court hold a pre-motion conference with
   respect to this matter so that he may proceed with his motion to compel.

                                                       Respectfully submitted,

                                                       _/s/ Howard M. Cooper_
                                                       Howard M. Cooper

   cc:     All counsel of record, via ECF
Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
